Appellant presents an urgent motion for rehearing, insisting that the testimony is insufficient to show him guilty of the offense charged. He says that nothing in the record supports any claim on his part of ownership in the alleged stolen cotton at the time same was found in his possession and that of another party, if such be the case.
We have again carefully gone through the facts in the light of appellant's motion. The two bales of cotton alleged to have been stolen were taken on the night of July 31st from Paducah in Cottle county, Texas. The number of the government tag upon said two bales of cotton was in evidence without dispute. A witness testified that the next morning in Quanah in Hardeman county, Texas, evidently some forty or fifty miles from Paducah, at between 7:30 and 8 o'clock A. M. he observed a two wheel trailer pulled by a maroon colored sedan containing two bales of cotton. Witness said that the trailer was black with red stripes on the wheels. Witness made an examination and the government tags on the two bales of cotton in said trailer were identical in number with the tags on the two bales of cotton lost in Paducah the night before. This witness also testified that the license number of the maroon colored Chevrolet car was 932-515.
Another witness testified that he lived in Chillicothe, Texas, which is also in Hardeman county, some fifteen or twenty miles farther from Paducah than is Quanah. This witness said he and witness Edwards worked at the same place on August 1st, and that this appellant was at his place about 10 o'clock on the morning of August 1st, — same being the day after the loss of the cotton in Paducah. He said appellant was in a Chevrolet maroon sedan, and that a two wheel trailer was attached to it, which trailer he described as being black and having red disc wheels. He said there were two bales of cotton in the trailer, and that appellant came up to Chillicothe on the road leading from Quanah; and left the cars and the cotton and went up town and stayed about an hour and came back, and asked where the compress was. Some days after this occurrence Mr. Payne, sheriff of Cottle county, brought two men over there in a maroon Chevrolet just like the car he had observed, and that it had a trailer attached to it. Mr. Edwards testified that he was in Chillicothe at the same place as the preceding witness on the morning of August 1st and saw two men come up in a maroon Chevrolet car to which was attached a two *Page 196 
wheel trailer, and that they had two bales of cotton in the trailer. One of these men was a low man and other tall. He identified the tall man as this appellant. He said they went away and left the cars and the cotton, and came back later, and that he asked them "What do you say?" and that the tall one said "Can't say nothing; I couldn't sell my cotton." This tall man was appellant. Mr. Payne, the sheriff of Cottle county, testified that when he arrested appellant he had a maroon colored Chevrolet, and that witness found a car license No. 932-515 inside the car at the time of such arrest, and that there was another and different number on the outside of the car, the latter being a Childress number. Childress, Childress county, Texas, is some distance from Quanah and Paducah.
We think the testimony amply sufficient to justify the conclusion of guilt, and that the motion for rehearing should be overruled, and it is accordingly so ordered.
Overruled.